Citation Nr: 1025243	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for hypertension.

3. Entitlement to service connection for congestive heart 
failure, to include as secondary to hypertension.

4.  Entitlement to service connection for dental caries resulting 
in loss of teeth.


ATTORNEY FOR THE BOARD

T. R. Bodger





INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.
 
This matter arises from a December 2007 rating decision, which 
denied the Veteran's petition to reopen his service connection 
claims for hypertension and diabetes mellitus.  The Veteran's 
service connection claim for congestive heart failure was also 
denied at that time.  

In December 2009, the Veteran withdrew his Power of Attorney for 
representation by the Veterans of Foreign Wars of the United 
States and has elected to continue his appeal without 
representation.  An April 2010 statement substantiates this 
decision to withdraw such representation.  

In his March 2009 substantive appeal, the Veteran indicated that 
he did not want a hearing before the Board.  However, his 
representative at the time submitted an October 2009 statement 
indicating that a hearing before the Board was pending.  The 
Veteran submitted a December 2009 statement withdrawing any 
request for a hearing.  

The Veteran indicated that he wished to file a claim alleging 
clear and unmistakable error (CUE) in the May 1999 rating 
decision denying service connection for hypertension.  As this 
claim is inextricably intertwined with the current appeal 
regarding reopening of his claim of service connection for this 
disability, the CUE claim is further addressed in the remand 
portion of this decision, along with the issue of whether new and 
material evidence has been received to reopen a claim of service 
connection for hypertension.  Additionally, in an October 2008 
statement, the Veteran asserted that his congestive heart failure 
was caused or aggravated by his hypertension.  This claim is 
inextricably intertwined with his hypertension claim and is also 
addressed in the remand portion of this decision.  


In March 2010, the RO denied service connection for dental caries 
resulting in loss of teeth.  In May 2010, the Veteran submitted a 
notice of disagreement (NOD) with that denial, which was then 
forwarded to the Board.  A statement of the case (SOC) has not 
yet been issued in response to the NOD since the Veteran's claims 
file was at the Board. However, because the filing of an NOD 
initiates appellate review, this claim must be remanded for the 
preparation of an SOC. See Manlincon v. West, 12 Vet. App. 238 
(1999).

As such, these claims are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed RO rating decision, dated in May 1999, denied 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus.  

2.  Additional evidence received since the May 1999 rating 
decision is cumulative and redundant, and does not raise the 
possibility of substantiating the Veteran's claim of service 
connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision denying the claim of service 
connection for diabetes mellitus is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for diabetes mellitus; 
the petition to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.    Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence). The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim. The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.    Timberlake 
v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	  New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement to service connection 
for diabetes mellitus was denied in May 1999 because the file 
contained no competent evidence that the disability was incurred 
in or aggravated by military service.  Prior to initial 
adjudication, the Veteran's service treatment records were 
associated with the claims file.  They are silent for a diagnosis 
of or treatment for diabetes mellitus.  VA outpatient treatment 
records dated from February 1997 to February 1999 were also 
associated with the claims file.  These records reveal a 
diagnosis of diabetes mellitus.  However, none of the medical 
records indicate that the Veteran's diabetes mellitus is related 
to his service.  

Since the May 1999 decision, the Veteran submitted additional 
evidence to include VA treatment records and lay statements 
regarding this disability.  VA medical records dated from 
February 1997 to April 2006 indicate that the Veteran continued 
to be treated for diabetes mellitus.

In an October 2008 statement, the Veteran points to the October 
1982 in-service examination where he was diagnosed with exogenous 
obesity to support his contention that his diabetes mellitus is 
related to service.  The Veteran asserts that he was diagnosed 
with obesity in service and suffers from a current diagnosis of 
obesity.  He then asserts that a VA physician told him his 
obesity contributed to his diabetes mellitus.  This is medical 
hearsay evidence and is too attenuated and inherently unreliable 
to constitute competent evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995)(medical hearsay evidence does not meet the 
threshold of plausibility); see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997)(Competency is a legal concept in determining 
whether medical or lay evidence may be considered and is 
admissible.).  As such, this statement does not substantiate his 
claim.  

The Board also acknowledges the Veteran's statements that his 
diabetes mellitus is related to service.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  
Competent medical evidence is also not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). The Veteran is 
competent to testify that he was overweight in service and 
diagnosed with obesity.   

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, diabetes mellitus is not a condition capable of lay 
diagnosis.  The Board finds that diabetes mellitus may not be 
diagnosed by its unique and readily identifiable features because 
special equipment and testing is required to diagnose this 
disability.  The presence of this disorder is "medical in 
nature" and not capable of lay observation.  Davidson, 581 F.3d 
1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Because 
a lay person is not capable of opining as to matters requiring 
medical knowledge, the Veteran is also not competent to conclude 
that his diabetes mellitus is related to service.  As such, his 
statements do not substantiate his claim.  

Finally, it is noted that the Veteran is not service connected 
for obesity.  This claim was denied in the December 2007 rating 
decision and he did not file a Notice of Disagreement.  As a 
matter of law, the Veteran's diabetes mellitus cannot be 
secondarily service connected to his obesity.  Any evidence 
relating to this purported relationship does not substantiate his 
claim.  

While new evidence has been submitted since the May 1999 rating 
decision, the evidence is not material as it does not tend to 
establish that the Veteran's diabetes mellitus is etiologically 
related to service.  The evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
petition to reopen the claim of service connection for diabetes 
mellitus is denied.  See 38 C.F.R. § 3.156(a).

II.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a) (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, Kent v. Nicholson, 20 Vet. App. 1 
(2006) requires that, prior to the adjudication of a petition to 
reopen a previously denied service connection claim, the veteran 
be given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for the 
prior denial.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  
 
Prior to initial adjudication of the Veteran's claim, letters 
dated in July 2007 and September 2007 fully satisfied the 
notification provisions.  See Quartuccio, 16 Vet. App. 183.  
These letters also satisfied the Kent requirements.

The duty to assist has also been satisfied.  The Veteran's 
service treatment records and VA medical records are in the 
file.  The Veteran indicated that all post service treatment was 
performed at the VA medical center in Little Rock, Arkansas.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

Further, VA need not conduct an examination with respect to a new 
and material claim because the duty to assist under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

As there is no indication that any failure to provide additional 
notice or assistance reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See Newhouse 
v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 


ORDER

New and material evidence not having been received, the claim to 
reopen the claim of entitlement to service connection for 
diabetes mellitus is denied.  


REMAND

The Veteran sought to reopen his claim of service connection for 
hypertension.  This claim was previously denied in a rating 
decision dated in May 1999, which found that a pre-existing 
hypertension disability was not aggravated by service. 

In his July 2008 Notice of Disagreement and again in October 2007 
and December 2009 statements, the Veteran raised a claim of CUE 
with respect to the May 1999 rating decision.  Specifically, he 
contends that VA made an error of law in not considering the 
presumption of soundness with respect to his hypertension claim.  
The issue of CUE has not been adjudicated by the RO.  

The Veteran's application to reopen his claim of service 
connection for hypertension is inextricably intertwined with his 
CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  If the Veteran's CUE 
claim is granted, then his application to reopen his claim of 
service connection for hypertension will be rendered moot.  The 
Veteran's CUE claim must be adjudicated before the reopening of 
his service connection claim is addressed. 

Further, the Veteran asserted in his October 2008 statement that 
his congestive heart failure was due to his hypertension.  This 
secondary service connection claim is inextricably intertwined 
with the resolution of the hypertension claim and has not been 
adjudicated.  A favorable resolution of the hypertension claim 
could change the outcome of the congestive heart failure claim.  
Pending a favorable outcome with respect to the CUE claim, and 
thus the Veteran's hypertension claim, the RO should adjudicate 
the issue of service connection for congestive heart failure, to 
include as secondary to his hypertension.  See Harris, 1 Vet. 
App. at 183.  

Finally, as noted in the Introduction above, the RO has not yet 
had an opportunity to issue a SOC in response to the Veteran's 
May 2010 NOD. Therefore, the issue of entitlement to service 
connection for dental caries resulting in loss of teeth must be 
remanded to the RO to issue an SOC. See Manlincon, supra.
 
Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a statement of the case regarding 
his claim of entitlement to service connection for dental 
caries resulting in loss of teeth.  He should be advised of 
the time period in which to perfect an appeal. If the 
Veteran perfects an appeal, the claim should then be 
returned to the Board for further appellate consideration.

2.	The RO should develop and adjudicate the 
Veteran's claim of CUE in the May 1999 rating 
decision.

3.	If the CUE claim is granted, the RO should 
readjudicate the remaining claim of service 
connection for congestive heart failure, to 
include as secondary to hypertension. If the 
benefits sought are not granted, the Veteran 
should be furnished a supplemental statement of 
the case and afforded a reasonable opportunity 
to respond before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


